Title: To Alexander Hamilton from Henry Lee, 12 April 1793
From: Lee, Henry
To: Hamilton, Alexander


In Council [Richmond] April 12th. 1793.
Sir,
I had the honor to receive your letter of the 22d. Ultimo and submitted the same to the Council of State.
In conformity with their advice, I have given directions to the proper officer of this Commonwealth to Supply the loan officer of the United States with the information requested.
Some doubts arise with respect to the propriety of the measure adopted, but our Solicitude to prevent any interruption to the laws of the United States and a thorough confidence in your declaration of rectifying when required any inconveniencies which may result from our decision should the construction of the law under which you act be found erroneous produced a compliance with your request.

To understand unequivocally the law on the case, I beg leave to propose to you, that the matter be brought before the Supreme judiciary of the United States at their next term, and hope you will favour me with your reply to this proposition. I have the honor &c.
Henry Lee
